United States Court of Appeals
                     For the First Circuit


No. 16-1192

                    ERASMO RODRÍGUEZ-VÁZQUEZ,

                  Interested Party, Appellant,

    JOSÉ LUIS DÍAZ-COLÓN, on his own behalf and on behalf of his
       minor son J.L.D.R.; LINDA DELGADO, on behalf of her minor
   daughter D.M.D.D.; ZORAIDA COLÓN-CARTAGENA; PEDRO DÍAZ; PEDRO
     LUIS DÍAZ-COLÓN; YAHAIRA ENID DÍAZ-COLÓN; LOURDES DE JESÚS-
       VELÁZQUEZ, on her own and on behalf of her minor children
J.L.S.D.; J.L.L.S.D. and L.S.D., on their own and as legal heirs
     of Leopoldo Sanabria-Díaz; ALBAELA DÍAZ-CARABALLO; LEONARDO
  SANABRIA-DÍAZ; JENNIFER PIRIS-JUSINO, on her own and on behalf
      of her minor daughter G.R.P.; LUCY GUZMÁN-BORRERO; CARMELO
 VELÁZQUEZ-COLÓN; CARMELO COLÓN-RIVERA; ORLANDO COLÓN-VELÁZQUEZ;
   ORLANDO RAMOS-FÉLIX; JOSEFA FÉLIX; JOSÉ ANTONIO FÉLIX; ELISEO
 RAMOS-FÉLIX; JUAN MARCOS MERCED-GÓMEZ; HÉCTOR MERCED-RODRÍGUEZ;
    MARÍA E. GÓMEZ-VELÁZQUEZ; LEOPOLDO SANABRIA-MORALES; MARIBEL
    ORTIZ-VÁZQUEZ, on behalf of minor, J.M.S.O.; ANA LUISA DÍAZ-
      RIVERA; YOLANDA ORTIZ-DÍAZ; EVELYN ORTIZ-DÍAZ; LUIS DANIEL
ORTIZ-DÍAZ; DIGNO ORTIZ-DÍAZ; FRANCIS I. LÓPEZ-DÍAZ; CHELSEA LUZ
                                MERCED,

                           Plaintiffs,

                               v.

 ANÍBAL SOLIVAN SOLIVAN; HÉCTOR TIRADO; DANIEL COLÓN; FRANCISCO
   BÁEZ-QUIÑONES; JESÚS FIGUEROA-CRUZ; JESÚS FIGUEROA DE JESÚS;
     JOSÉ FUENTES AGOSTINI; DISTRICT ATTORNEY GABRIEL REDONDO;
  DISTRICT ATTORNEY JOSÉ FIGUEROA-ZAYAS; DISTRICT ATTORNEY JOSÉ
  CAPÓ; JUAN JOSÉ TOLEDO-BAYOUTH; JOSÉ TOLEDO-BAYOUTH; FERNANDO
              TOLEDO-BAYOUTH; PEDRO J. TOLEDO-BAYOUTH,

                     Defendants, Appellees,

     FNU CANDELARIA; UNKNOWN POLICE OFFICERS A TO J; DISTRICT
 ATTORNEY ULPIANO-CRESPO; ESTATE OF ULPIANO CRESPO, comprised of
  unknown individuals K through S; UNKNOWN DISTRICT ATTORNEYS T
    THROUGH Z; ZOÉ DÍAZ-COLÓN; CONJUGAL PARTNERSHIP BÁEZ-DOE;
 CONJUGAL PARTNERSHIP CAPÓ-DOE; CONJUGAL PARTNERSHIP COLÓN-DOE;
  CONJUGAL PARTNERSHIP DÍAZ-DOE; CONJUGAL PARTNERSHIP FIGUEROA-
    DOE; CONJUGAL PARTNERSHIP FUENTES-DOE; CONJUGAL PARTNERSHIP
      REDONDO-DOE; CONJUGAL PARTNERSHIP SOLIVAN-DOE; CONJUGAL
  PARTNERSHIP TIRADO-DOE; CONJUGAL PARTNERSHIP TOLEDO-DOE; JANE
   DOE; JOHN DOES, unknown District Attorneys, Police and Penal
                             Officers,

                           Defendants.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

         [Hon. Francisco A. Besosa, U.S. District Judge]


                             Before

                Torruella, Thompson, and Kayatta,
                         Circuit Judges.


     Guillermo Ramos Luiña for appellant.
     Susana I. Peñagarícano-Brown, Assistant Solicitor General,
Department of Justice for the Commonwealth of Puerto Rico, with
whom Margarita L. Mercado-Echegaray, Solicitor General, Department
of Justice for the Commonwealth of Puerto Rico, was on brief, for
appellees.


                        December 23, 2016
           KAYATTA, Circuit Judge.                In settling a civil lawsuit

against public officials, the parties in this case convinced the

district court to issue a report that the parties and the district

court   have   treated     as    a   gag   order     barring    the   parties   from

disclosing the terms and conditions of the settlement.                     In short

order, Erasmo Rodríguez-Vázquez ("Rodríguez"), a lawyer assisting

one of the parties, made statements about the settlement to the

local press.     Unhappy with the press coverage of their secretive

settlement, the public officials who were parties to the settlement

obtained an order from the district court holding Rodríguez in

contempt and referring him to the Commonwealth of Puerto Rico's

Supreme Judicial Court for disciplinary review.                  Finding no basis

in the record to support the contention that Rodríguez violated

any court order, we reverse.

                                           I.

           In 1999, several people were wrongfully convicted of

murder based in large part on the allegedly false testimony of one

key witness.     See Díaz-Colón v. Fuentes-Agostini, 786 F.3d 144,

145 (1st Cir. 2015).       After one of those people committed suicide

in prison, the witness "came forward to recant her testimony,

claiming that law enforcement personnel had coerced and bribed her

into giving fabricated testimony."                Id.   The criminal defendants

appealed   to     Puerto        Rico's     Supreme      Judicial      Court,    their

convictions     were   vacated,      and    the    charges     against   them   were


                                         - 3 -
dropped.       Rodríguez was appointed to represent one group of the

criminal defendants in that appeal; he successfully worked to

obtain the reversal of their criminal convictions.

            The wrongfully convicted individuals and/or their heirs

or assigns brought two suits, consolidated into this single case,

against the police officers and prosecutors who had been involved

in their prosecutions.         Various defendants filed a motion for

summary judgment on the basis of absolute or qualified immunity,

which the district court denied.            On interlocutory appeal, we

affirmed the district court's ruling as to all but one defendant,

and we sent the case back to the district court in anticipation of

trial.    See id.

            At that juncture, the parties to the civil lawsuit

reached    a     settlement    following    discussions   mediated   by   a

magistrate judge.       At the parties' request, the magistrate judge

memorialized the settlement--which had not yet been reduced to

writing--in a "Fourth Settlement Conference Report."            The aptly

named "Report" did just that: it reported the terms and conditions

of the parties' as-yet-unwritten agreement, including three terms

relevant to this appeal:        (1) "The settlement agreement shall not

signify acceptance of liability regarding the facts alleged in the

complaint";       (2)   "The    parties     shall   maintain   in    strict

confidentiality all the terms and conditions of the settlement




                                    - 4 -
agreement"; and (3) "The court shall retain jurisdiction to enforce

all the terms and conditions of the settlement agreement."

          The parties to this appeal, including Rodríguez, treat

the Report as if it actually ordered compliance with the terms and

conditions it reported.   While that reading could be questioned,

in the absence of any argument by anyone that the Report was not

an order to comply with the terms of the reported settlement, we

will assume the parties' shared understanding to be correct.    The

parties also all assume that the magistrate judge had the power to

issue an order enjoining certain prospective conduct, but see 28

U.S.C. § 636(b)(1), so we shall as well, given the parties'

apparent unanimous consent, id. § 636(c).        Finally, Rodríguez

waives any argument that he was not subject to the assumed order.

          Four days after the magistrate judge entered the Report,

a regional weekly newspaper called El Regional published an article

titled, "The circle is closed."1      The article stated that the

plaintiffs achieved victory against the Puerto Rican government by

way of settlement, but they were going to receive much less than

the ten million dollars they initially sought.   The precise amount

the plaintiffs would be paid under the settlement was not stated

"because of the court's confidentiality agreements," but the paper


     1 The article was written in Spanish; this title, along with
the excerpted language that follows, is taken from the certified
translation to which the district court referred during the
contempt hearing.


                              - 5 -
noted that it would be a small fraction of their claimed damages

and it might take several years for the amount to be paid out.

The article then quoted Rodríguez as saying:

          It was inconvenient for them (the government)
          to fight it because of the Circuit's (of
          Boston)   decision    and   because   of   the
          implications made by both the federal and
          Circuit courts. . . .        This case is a
          vindication of the plaintiffs' rights. It is
          never payment for the damages suffered,
          because that will not cover the loss of the
          lives of Manuel Ortiz and Leopoldo Sanabria;
          that has no price.     Or the death of Hector
          Merced; that has no price, and the damage will
          never be compensated, but at least there is
          that implicit recognition of the violation of
          the plaintiffs' civil rights.

No plaintiffs were quoted in the piece, nor were any of the

plaintiffs' attorneys.

          The   defendants   claimed    "breach,"   or   more   precisely

"violation," triggering civil contempt proceedings that eventually

targeted Rodríguez.   After conducting an evidentiary hearing, the

district court found that Rodríguez made only the quoted statement

directly attributed to him.   The district court further found that

the quoted statement violated the order because it revealed a term

or condition of the settlement agreement.

                                 II.

                                 A.

          Rodríguez's first argument on appeal is that there is

insufficient evidence to support the finding that he made even the



                                - 6 -
statement directly attributed to him.                      We easily reject this

argument.     The article itself was entered into evidence at the

contempt hearing without objection or restriction.                      It expressly

identified    Rodríguez        as    the   source     of   the   quoted   statement.

Rodríguez, in turn, never testified otherwise.                      Such a record

provides ample support for the district court's fact finding in a

civil contempt proceeding. See Langton v. Johnston, 928 F.2d 1206,

1218–19 (1st Cir. 1991).

             This   brings      us    to    Rodríguez's       second,   and   better,

argument:     that the statement he was found to have made did not

violate the court's order.            As a preliminary matter, we eschew any

broad   reading     of   the    court's      order     when   determining     whether

Rodríguez's statement violated it.                  As construed by the district

court and the parties, the order constituted a prior restraint on

speech.   Such restraints bear "a heavy presumption against [their]

constitutional validity," N.Y. Times Co. v. United States, 403
U.S. 713, 714 (1971) (quoting Bantam Books, Inc. v. Sullivan, 372
U.S. 58, 70 (1963)), and even when valid are narrowly construed,

cf. Se. Promotions, Ltd. v. Conrad, 420 U.S. 546, 555–56 (1975)

(exceptions to the doctrine of prior restraint are few and narrow).

Principles of contempt similarly counsel against any broad reading

of the presumed order: a finding of contempt for violating a court

order should issue only "when there is clear and convincing proof

of a violation of a court decree."                 Burke v. Guiney, 700 F.2d 767,


                                           - 7 -
769 (1st Cir. 1983) (quoting Erhardt v. Prudential Grp., Inc., 629
F.2d 843,    846   (2d    Cir.   1980));   see   also   In   re   Grand   Jury

Investigation, 545 F.3d 21, 25 (1st Cir. 2008) ("[A] complainant

must prove civil contempt by clear and convincing evidence . . .

[and] the putative contemnor 'must have violated a clear and

unambiguous order that left no reasonable doubt as to what behavior

was expected and who was expected to behave in the indicated

fashion.'" (quoting Project B.A.S.I.C. v. Kemp, 947 F.2d 11, 17

(1st Cir. 1991))).         Finally, while we review the district court's

findings of fact for clear error and its ultimate decision to

impose a contempt sanction for abuse of discretion, United States

v. Saccoccia, 433 F.3d 19, 27 (1st Cir. 2005), "our review will

proceed more searchingly when, as here, we are confronted with a

finding of contempt than when we are called upon to consider a

finding exonerating a putative contemnor from a charged contempt,"

Project B.A.S.I.C., 947 F.2d at 16.

              Employing these principles of law, we cannot agree with

the district court that Rodríguez violated the order.               In finding

a violation, the district court pointed to the Report's summary of

the portion of the parties' settlement agreement disavowing any

concession of liability.            The Report's summary states:            "The

settlement agreement shall not signify acceptance of liability

regarding the facts alleged in the complaint."            The district court

found that Rodríguez revealed the substance of this clause.                   It


                                     - 8 -
reasoned that by saying the settlement was "a vindication of the

plaintiffs'     rights"       and    "[b]y   stating    that    the   settlement

agreement   was   an     'implicit      recognition     of   the   violation     of

plaintiffs'     civil    rights,'      [Rodríguez]     [was]   indicating   that

defendants [were] liable to plaintiffs."                 For two reasons, we

disagree.

            First, Rodríguez's statement to the press was silent on

the matter of liability.            Rodríguez instead addressed the rights

of the plaintiffs.         Defendants and the district court seem to

assume that a recognition of the violation or vindication of

plaintiffs' rights clearly equals a concession of liability by the

defendants.     As we ourselves have previously recognized, however,

in the context of an order that a plaintiff not state that a

settlement was "evidence of [or] an admission of liability," a

statement that "the settlement vindicated [plaintiff's] contention

that his firing was illegal" is "ambiguous in itself."                Burke, 700
F.2d at 769–70.         That ambiguity becomes inescapable in a civil

rights   suit   like    the    one    settled   in   this    instance,   where   a

violation of rights does not establish liability.                  Rather, in a

civil rights suit such as the underlying action here seeking

damages from individual government officials, a plaintiff must

also defeat defenses of absolute or qualified immunity.                        See

Maldonado Santiago v. Velazquez Garcia, 821 F.2d 822, 829 (1st

Cir. 1987) (liability in a suit brought under § 1983 implicates


                                       - 9 -
questions not only of culpability, but also of immunity and

causation); see also Solis-Alarcón v. United States, 662 F.3d 577,

583 (1st Cir. 2011) (observing that government officials are liable

in tort under Commonwealth law only where attaching liability would

strike a balance between citizens' rights to be compensated when

injured by the government officials' wrongful or negligent acts

and those government officials' duty to vigorously investigate

alleged criminal activity, the same "view that animates federal

qualified immunity doctrine").      In the past year alone, courts in

this circuit have decided at least eighteen cases in which the

Commonwealth and/or its officials have argued that there is no

liability   even   if   a   plaintiff's    rights   were   violated.2   It




     2 See, e.g., López-Erquicia v. Weyne-Roig, No. 15-2278 (1st
Cir.), dkt. no. 33, at 6 (Feb. 23, 2016); Marrero-Méndez v.
Calixto-Rodríguez, 830 F.3d 38, 41 (1st Cir. 2016); Guadalupe-Báez
v. Pesquera, 819 F.3d 509, 517 (1st Cir. 2016); Miranda-Rivera v.
Toledo-Dávila, 813 F.3d 64, 72–73 (1st Cir. 2016); Román v.
Oliveras, 637 F. App'x 616, 618 (1st Cir. 2016); Escalera-Salgado
v. United States, No. 14-1352, 2016 WL 5374095, at *3 (D.P.R. Sept.
26, 2016); García-Melendez v. Rodríguez Gonzalez, No. 14-1560,
2016 WL 5173240, at *8 (D.P.R. Sept. 21, 2016); Pagán González v.
Moreno, No. 14-1899, 2016 WL 4384715, at *3 (D.P.R. Aug. 16, 2016);
Aviles v. Figueroa, No. 12-1200, 2016 WL 3920171, at *9 (D.P.R.
July 15, 2016); Ramos-Torres v. Municipality of Caguas, No. 12-
1706, 2016 WL 3676201, at *2 (D.P.R. July 5, 2016); Gómez-Cruz v.
Fernández-Pabellón, No. 13-1711, 2016 WL 3511557, at *7–8 (D.P.R.
Mar. 31, 2016); Gonzalez v. Otero, 172 F. Supp. 3d 477, 494 (D.P.R.
2016); Mercado-Ruiz, v. Carazo, No. 14-1372, 2016 WL 1171508, at
*3 (D.P.R. Mar. 23, 2016); Diaz-Morales v. Rubio-Paredes, 170 F.
Supp. 3d 276, 287–88 (D.P.R. 2016); Díaz Rodríguez v. Figueroa-
Sancha, No. 12-1243, 2016 WL 1247208, at *1 (D.P.R. Feb. 24, 2016);
Sánchez v. McClintock, No. 11-1542, 2016 WL 344528, at *5–6 (D.P.R.
Jan. 27, 2016); García-Matos v. Bhatia-Gautier, 156 F. Supp. 3d


                                  - 10 -
therefore follows that one could imply, or even state, that a

plaintiff's rights were violated and vindicated without revealing

whether the defendants bore any liability.

             Second, even if Rodríguez's statement could be construed

as a statement that defendants were liable, such a statement would

not have revealed any of the terms and conditions of the settlement

agreement     which,   after   all,   contained   only   a   disavowal   of

liability.     A statement that defendants were liable would have

been a false description, rather than a disclosure, of a settlement

term.   It might perhaps have subjected Rodríguez to a libel claim,

but it would not have subjected him to a claim that he violated

the court's order.

             For these reasons, the district court's contempt order

was clearly erroneous and cannot stand.       The concomitant monetary

sanction the court imposed falls with it.

                                      B.

             Rodríguez also challenges the district court's decision

to refer him for ethical review before the Puerto Rico Supreme

Judicial Court.    It is not clear what kind of remedy he seeks from

us, but he argues on appeal that the district court "abused its

discretion when it referred [him] to the Puerto Rico Supreme Court

for ethical review" because his conduct comported with the ethical


245, 256–57 (D.P.R. 2016); Torres-Rivera v. Garcia-Padilla, 156 F.
Supp. 3d 237, 244 (D.P.R. 2016).


                                  - 11 -
rules applicable in the district court.          Defendants contend that

the district court's referral was not a judicial decision and we

therefore lack jurisdiction to review it, and that, in any event,

the district court did not abuse its discretion because Rodríguez

acted unethically.

            We see no need to order any "un-referral."       The district

court was clear that it made a referral to the Supreme Judicial

Court of the Commonwealth only because the district court viewed

Rodríguez as having violated a court order.         Our holding in this

appeal eliminates the basis for the referral.               Rodríguez may

certainly send our opinion to the Puerto Rico Supreme Judicial

Court, and he offers no reason to think that some order reversing

the referral would have any different effect.

                                   III.

            Finally, we offer a note of caution concerning the

parties' apparent presumption that a federal court should order

compliance with settlement agreements.       It is often helpful and

most   certainly   proper   for   a   judicial    officer    who   is   not

adjudicating a case to conduct mediation.         See, e.g., P.R. Local

R. 83J.   In the normal successful event, the mediation may result

in a private contract between the parties, followed by dismissal.

Occasionally, there may be a reason for the court to retain

jurisdiction to hear a later claim that a party has breached the

contract.    Sometimes, too, at least where a principal form of


                                  - 12 -
relief sought in the underlying action is injunctive, it may be

appropriate to go further and turn the settlement agreement into

a court order.    See, e.g., Hawkins v. Dep't of Health & Human

Servs. for N.H., Comm'r, 665 F.3d 25, 30–31 (1st Cir. 2012)

(settlement resulted in consent decree that could be enforced by

seeking a contempt citation for a violation).   Taking such a step,

though, calls for restraint and careful consideration by the court

because it has duties and interests that may well differ from those

of the parties.   Here, for example, in a case that did not in any

way center on a request for an injunctive remedy, the district

court nevertheless found itself issuing what all involved treated

as a prior restraint on speech aimed at preventing the public from

knowing what public officials were doing in a matter of well-

warranted public interest.    And when the parties then claimed

breach, the district court found itself with the more difficult

task of defending the sanctity of its own order rather than

deciding a breach of contract dispute.

                                IV.

          Rodríguez did not violate what the parties all treat as

a confidentiality order issued by the district court.   The court's

contempt finding and sanction were therefore based on clearly

erroneous findings of fact.   Accordingly, we reverse the decision

of the district court and vacate the contempt and sanctions order.

Costs are assessed against the appellees.


                              - 13 -